Name: Commission Regulation (EEC) No 332/88 of 3 February 1988 on arrangements for imports into the Community of certain textile products (category 1), originating in India
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 No L 33/ 12 Official Journal of the European Communities 5. 2. 88 COMMISSION REGULATION (EEC) No 332/88 of 3 February 1988 on arrangements for imports into the Community of certain textile products (category 1), originating in India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in India and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 1 ) specified in the Annex hereto and originating in India have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 18 November 1987 India was notified of a request for consultations ; whereas pending a mutually satisfactory solution, importations into the Community of category 1 products have been submitted to provisional limits for the period 18 November 1987 to 17 February 1988 by Commission Regulation (EEC) No 3265/87 (2) ; Whereas, as a result of consultations held on 11 to 13 January 1988, it was agreed to submit the textile products in question to Community quantitative limits for the period 18 November to 31 December 1987 and for the years 1988 to 1991 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from India to the Community between 18 November and 31 December 1987 must be setoff against the Community quantitative limits for the period 18 November to 31 December 1987 ; Article 2 1 . Products referred to in Article 1 shipped from India to the Community before the date of entry into force of Regulation (EEC) No 3265/87 and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from India to the Community after the entry into force of Regulation (EEC) No 3265/87 shall continue to be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from India to the Community on or after 18 November 1987 and released for free circulation shall be deducted form the quantita ­ tive limit laid down for the period 18 November to 31 December 1987. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from India before the date of entry into force of Regulation (EEC) No 3265/87. Article 3 Regulation (EEC) No 3265/87 is hereby repealed. Whereas these quantitative limits should not prevent the importation of products covered by them but shipped from India to the Community before the date of entry into force of Regulation (EEC) No 3265/87 ; Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 387, 31 . 12. 1986, p. 1 . 0 OJ No L 341 , 3 . 12. 1987, p. 21 . It shall apply until 31 December 1991 . 5. 2. 88 Official Journal of the European Communities No L 33/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 February 1988 . For the Commission Willy DE CLERCQ Member of the Commission No L 33/14 Official Journal of the European Communities 5. 2. 88 ANNEX Cat ­ egory CCT heading No ( 1987) NIMEXE code ( 1987) Description Third country Units MemberStates Quantitative limits from 18 November to 31 December 1987 1 55.05 55.05-13, 19, 21 , 25 , 27, 29, 33, 35, 37, 41 , 45, 46, 48 , 51 , 53 , 55, 57, 61 , 65, 67, 69, 72, 78 , 81 , 83 , 85, 87 Cotton yarn, not put up for retail sale India tonnes D F I BNL UK IRL DK GR ES PT EEC 816 214 813 341 909 133 48 23 107 28 3 432 CN code Units MemberStates Quantitative limits from 1 January to 31 December 1988 Category Description Third country 1 Cotton yarn, not put up for retail sale India tonnes D F I BNL UK IRL DK GR ES PT EEC 5 000 1 020 9 270 4 350 7 000 1 030 780 200 900 450 30 000 Quantitative limits from 1 January to 31 December EEC EEC EEC 1989 : 1990 : 1991 : 30 600 31 212 31 836 5204 1 1 00 5204 19 00 5205 1 1 Ot) 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 1 1 00 5206 12 00. 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 $206 44 00 5206 45 10 5206 45 90 ex 5604 90 00